Ogden, J.
There having been no agreement between the parties to renew the lease, and the privilege of renewing it either for three or six years accorded to the defendant by an express stipulation not having been exercised by him; the effect of his holding over after the expiration of the term of the orignal *353lease, was to constitute a tacit re-conduction from month to month. See Arti-ele Civil Code 2666, 2659. Gehabee v. Stanly, 1st Ann. p. 17, and Bowles v. Lin, 6th Rob. R. 262.
The plaintiff had judgment for more than ho was entitled to, but the defendant has not appealed nor complained of the judgment in this court, and it is therefore affirmed with costs.